DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/EP2019/086244, filed on 12/19/2019, which is entitled to and claims the benefit of priority of DE Patent App. No. 102018133168.1, filed 12/20/2018. The preliminary amendment filed on 06/21/2021 is entered and acknowledged by the Examiner.
3.	Claims 1-8, 10-14, 16-20 are pending. Claims 1-8, 10-14, 16-20  are under examination on the merits. Claims 9, 15 are cancelled. 
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 06/21/2021, and 09/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Priority

5.	Receipt is acknowledged of papers submitted on 06/21/2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
6.	Claims 10-11, 14, 16, 18 are objected to because of the following informalities: 
It is suggested that in claim 10 “wherein the at least one colour developer" in line 3, be deleted and "wherein the at least one phenol-free colour developer ” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

It is suggested that in claim 11 “an amount of from about 3 to about 35% by weight" in lines 2-3, be deleted and "an amount of from  3 to 35% by weight” or “an amount of about 3 to about 35% by weight” be inserted in its stead so as to engender claim language clarity. It is also suggested that “the total solids content” in line 4, be deleted and "a total solids” content” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

It is suggested that in claim 14 “wherein an aqueous suspension containing the starting materials" in line 3, be deleted and "further comprising an aqueous suspension comprising starting materials” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. It is also suggested that “from about 20 to about 75% by weight" in line 5, be deleted and "an amount of from 20 to 75% by weight” or “an amount of about 20 to about 75% by weight” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

It is suggested that in claim 16 “an amount of from about 10 to about 25% by weight" in lines 2-3, be deleted and "an amount of from 10 to 25% by weight” or “an amount of about 10 to about 25% by weight” be inserted in its stead so as to engender claim language clarity. It is also suggested that “the total solids content” in line 3, be deleted and "a total solids” content” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

It is suggested that in claim 18 “an amount of from about 30 to about 50% by weight" in line 3, be deleted and "an amount of from 30 to 50% by weight” or “an amount of about 30 to about 50% by weight” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 2-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 2 recites the limitation "wherein Ar1 is a phenyl group" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 2 is construed to recite “wherein the Ar1 is a phenyl group”. 

Claim 3 recites the limitation "wherein Ar2 is a phenyl group" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 2 is construed to recite “wherein the Ar2 is a phenyl group”. 

Claim 4 recites the limitation "wherein Ar1 is" in line 2, and “wherein R is” in line 6.  There are insufficient antecedent basis for these limitation in the claims. For the purpose of examination against the prior art, claim 4 is construed to recite “wherein the Ar1 is”, and “wherein the R is”. 

Claim 5 recites the limitation "wherein Ar1 is a phenyl group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 5 is construed to recite “wherein the Ar1 is a phenyl group”. 

2 is" in line 2, and “wherein R is” in line 6.  There are insufficient antecedent basis for these limitation in the claims. For the purpose of examination against the prior art, claim 6 is construed to recite “wherein the Ar2 is”, and “wherein the R is”. 

Claim 7 recites the limitation "wherein Ar2 is a phenyl group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 7 is construed to recite “wherein the Ar2 is a phenyl group”. 

Claim 8 recites the limitation “wherein Ar1 is a phenyl group" in line 2 , and "wherein Ar2 is a phenyl group" in lines 2-3.  There are insufficient antecedent basis for these limitation in the claims. For the purpose of examination against the prior art, claim 8 is construed to recite “wherein the Ar1 is a phenyl group", and "wherein the Ar2 is a phenyl group"  

Claim 11 recites the limitation "wherein the colour developer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 11 is construed to recite “wherein the at least one phenol-free color developer”. 

	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "type" in claim 12 is a relative term which renders the claim indefinite. The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the triphenylmethane, the fluoran, the parte Copenhaver, 109 USPQ 1 18 (Bd. App. 1955). See also MPEP 2173.05 (B) (e).
Furthermore, claim 12 recites the limitation “the triphenylmethane, the fluoran, the azaphthalide and/or of the fluorene" in lines 2-4.  There are insufficient antecedent basis for these limitation in the claims. For the purpose of examination against the prior art, claim 8 is construed to recite “triphenylmethane, fluoran,  azaphthalide and/or of fluorene". 

Claim 13 recites the limitation "the phenol-free colour developer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 13 is construed to recite “the at least one phenol-free color developer”. 

Claim 14 recites the limitation “the aqueous application suspension” in lines 4-5, “the curtain coating”, and “the curtain plant” in line 7.  There are insufficient antecedent basis for these limitation in the claims.  Claims 18-20 being depended on claim 14 are rejected as well. 
For the purpose of examination against the prior art, claim 14 is construed to recite “the aqueous suspension”, “a curtain coating”, and “a coating plant”. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as
 the invention. The term "type" in claim 17 is a relative term which renders the claim indefinite. The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be parte Copenhaver, 109 USPQ 1 18 (Bd. App. 1955). See also MPEP 2173.05 (B) (e). For the purpose of examination against the prior art, claim 17 is construed to recite “the at least one colour former is the fluoran dye.
 
Claim 18 recites the limitation “the aqueous application suspension” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination against the prior art, claim 18 is construed to recite “the aqueous suspension”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenenthal GMBH (EP 2332529 A1, machine translation, hereinafter “’529”). 

Regarding claims 1-8: ‘529 teaches a compound of formula (I), wherein X is SO2, R2,and R4 are H, R1 is –CO-NH-Ar2, and R3 is –SO2-Ar1, wherein the Ar1, and Ar2 are phenyl group, and are substituted  (Abstract, and Claim 1).       


    PNG
    media_image1.png
    249
    341
    media_image1.png
    Greyscale


11.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
12/06/2021